Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3,5-10,12-17,19-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
As per the independent claims, the combination and interaction of claim elements toward meeting status, detected emotion, detected gestures, generated emotion evaluation, gesture evaluation and selection, in conjunction with meeting type/status, is not explicitly taught by the prior art of record.  With respect to the prior art of record, an example such as Cunnington (20110295392) in paragraph [0060] discloses, “[u]ser interface 500 may also provide direct feedback to the presenter 506. For example, the feedback may include alerts or messages 524 when certain audience reactions are detected. Such messages may be based upon predetermined thresholds or other factors. For instance, when the audience confusion level reaches a certain threshold, a message may be sent to the presenter to notify the presenter of this so that the presenter can address the issue.. .the system may be regularly detecting input from the environment and providing feedback on a periodic basis, this sequence may be interrupted to take an immediate collection of data from sensors for providing immediate feedback to the presenter.” Cunnington is providing feedback via alerts or messages to the presenter as certain  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/19/2021